DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a system and method for controlling a gas assisted plunger lift system. The gas assisted plunger lift system has a control system that has a sensor configured to measure at least one of a well flow rate and a plunger speed and/or velocity.  A processor circuit configured to perform operations including: receiving user input that defines one or more parameters selected from the group consisting of: a well flow rate set point, a well flow rate low value set point, a well flow rate high value set point, a well flow rate gain set point, a well flow rate deadband, an open value for a well production valve, a fast arrival rate decrease set point, a slow arrival rate increase set point, a cycle skip option, and a simultaneous optimization option and wherein the received user input defines at least one of a fast arrival decrease set point and a slow arrival increase set point; and adjusting a gas injection rate parameter based on the received user input and at least one of the well flow rate and the measured plunger speed and/or velocity. Examiner did not find prior art that taught all of the elements and limitations disclosed in all of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676